         Case 2:18-cr-01649-SMB Document 44 Filed 08/02/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA


                                   )
United States of America           )              CR-18-01649-PHX-SMB
                                   )
                        Plaintiff, )
                                   )
                  vs.              )
                                   )
Kevin Scott Wynn,                  )
                                   )
                        Defendant. )
                                   )
__________________________________ )

                                          ORDER

       Upon the Court’s consideration of WYNN’s “Ninth Motion for Relief from Conditions of

Release” to travel for business purposes from Phoenix, Arizona on August 13, 2019 to Panama

City, Florida until August 16, 2019 and from Key West, Florida on August 20, 2019 to Phoenix,

Arizona until August 25, 2019:

       IT IS HEREBY ORDERED that WYNN be allowed to travel to Panama City, Florida

from August 13, 2019 until August 16, 2019. IT IS FURTHER ORDERED that WYNN be

allowed to travel from Key West, Florida to Phoenix, Arizona from August 20, 2019 until

August 25, 2019.

       Dated this 2nd day of August, 2019.
